          Case 1:21-cr-00175-TJK Document 51 Filed 04/06/21 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA                        :
                                                 :
        v.                                       : Case No. 21-CR-175-1 (TJK)
                                                 : Case No. 21-CR-175-2 (TJK)
 ETHAN NORDEAN,                                  :
 also known as “Rufio Panman,”                   :
                                                 :
 JOSEPH RANDALL BIGGS,                           :
                                                 :
                Defendants.                      :

   UNITED STATES’ NOTICE OF EVIDENCE REFERENCED DURING HEARING

       The United States hereby gives notice that it has delivered to chambers a video file that has

been identified as 21CR175_00001495_PARTIAL.mp4. The produced video file contains four

brief annotations in the form of circles, which serve to identify Defendants Nordean and Biggs. A

copy of the annotated video file has been produced to Defendants.

       A longer version of this video, without annotations, was previously produced to Defendant

Nordean (on March 26, 2021) and to Defendant Biggs (March 29, 2021).

                                                 CHANNING D. PHILLIPS
                                                 Acting United States Attorney
                                                 D.C. Bar No. 415793

                                        By:       /s/ Jason McCullough
                                                  JASON B.A. MCCULLOUGH
                                                  D.C. Bar No. 998006; NY Bar No. 4544953
                                                  JAMES B. NELSON
                                                  D.C. Bar No. 1613700
                                                  LUKE M. JONES
                                                  VA Bar No. 75053
                                                  Assistant United States Attorneys
                                                  555 4th Street, N.W.
                                                  Washington, D.C. 20530
                                                  (202) 252-7233
                                                  jason.mccullough2@usdoj.gov
         Case 1:21-cr-00175-TJK Document 51 Filed 04/06/21 Page 2 of 2




                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that I caused a copy of this notice to be served upon defense
counsel via the Electronic Case Filing (ECF) system, on April 6, 2021.



                                       By:        /s/ Jason McCullough
                                                  JASON MCCULLOUGH
                                                  D.C. Bar No. 998006; NY Bar No. 4544953
                                                  Assistant United States Attorney
                                                  555 4th Street, N.W.
                                                  Washington, D.C. 20530
                                                  (202) 252-7233
                                                  jason.mccullough2@usdoj.gov




                                              2
